          Case 6:20-cv-00666-ADA Document 4 Filed 07/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

Health Discovery Corporation
                                                    Civil Action No. 6:20-cv-666
       Plaintiff,

               v.
                                                    JURY TRIAL DEMANDED
Intel Corporation

       Defendant.

HEALTH DISCOVERY CORPORATION’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel for Plaintiff

Health Discovery Corporation (“HDC”) certifies that:

          1.   HDC has no parent corporation;

          2.   No publicly traded company owns more than 10% of HDC’s stock.


Dated: July 23, 2020                                        Respectfully submitted,


                                                            By: /s/ Erick Robinson
                                                            Erick Robinson (TX Bar No.
                                                            24039142)
                                                            Dunlap Bennett & Ludwig PLLC
                                                            7215 Bosque Blvd
                                                            Waco, TX 76710
                                                            Telephone: (254) 870-7302
                                                            Fax: (713) 583-9737
                                                            erobinson@dbllawyers.com

                                                            Counsel for Health Discovery
                                                            Corporation




                                                1
